DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the amendment filed 9/21/2021. Claims 1-21 are currently pending.

Allowable Subject Matter
3.	Claims 1-21 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Almosni et al. (US 2013/0297536) teaches a system and method for monitoring a user's mental health tor and collect data concerning. The user's use of electronic devices is tracked, such as usage of his mobile phone, tablet and his web activity. The invention "learns" each patient's unique behavioral patterns to be used as a "base line" representing the steady state (chronic phase) of the patient. The algorithmic processing unit detects any irregularities in a patient's behavioral patterns and produces a deterioration prediction. If it is determined that a threshold is exceeded, an alert is sent to a health professional (See, for example, Almosni: abstract; ¶¶ [0002]-[0019]; FIGS. 1-5).
	The next closest prior art is Hains et al. (US 2010/0082367) teaches a system and method utilizing an integrated communications platform that in one embodiment, provides a pharmacist-assisted medication therapy management program involving a behavioural targeting algorithm to personalize mobile messages designed to increase medication adherence and to improve health outcomes among patients living with chronic disease. The integrated communications platform provides a mobile  Hains: abstract; ¶¶ [0010]-[0012]; FIGS. 1-16).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “accessing a log of use dataset for a mobile computing device associated with the user, the log of use dataset associated with communication behavior of the user during a time period; selecting a patient subgroup for the user based on the log of use dataset, wherein the selection of the patient subgroup is operable to improve data storage, data retrieval, and the health risk determination; receiving a survey dataset, comprising responses to at least one of a set of surveys associated with a set of time points of the time period; determining a health risk model based on the patient subgroup and at least one of the log of use dataset and survey dataset; determining a health risk for the user based on the health risk model and the log of use dataset; and upon detection that the health risk satisfies a threshold condition, automatically provisioning an intervention at the mobile computing device, wherein the intervention is for improving operable to improve a health outcome of the user,” as recited in amended independent claim 1; and “collecting, at a mobile computing device associated with the user, a passive dataset associated with behavior of the user during a time period; generating a survey dataset associated with a set of time points of the time period; selecting a patient subgroup for the user based on at least one of the passive dataset and the survey dataset, wherein the selection of the patient subgroup is operable to improve data storage, data retrieval, and the health status determination; determining a health status model based on the patient subgroup; determining a health status of the user based on the 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686